BEAUCHAMP, Judge.
The appeal is from a conviction for procuring with a fine of One Hundred Dollars and three months in the county jail.
The appellant and one other person were charged by separate complaint with the offense of procuring. The prosecuting witness was a young woman who had been brought to El Paso by the other party and immediately placed in contact with appellant. Their operations thereafter were in accordance with an understanding between them, and sufficiently involved appellant to warrant the jury verdict. The revolting evidence need not be reviewed.
We find in the record twenty-one bills of exception, which we have carefully examined. With the qualifications given by the court, and fully substantiated by the statement of facts, we do not think that any of them reflect error or raise a question of sufficient importance to require a discussion.
We find no reversible error and the judgment of the trial court is affirmed.